DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 12-16, 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Deenoo et al. (Pub. No. 20190192433) in view of Xu et al. (Pub. No. 20160044743).
- With respect to claims 1, 13-16, 30, Deenoo teaches an apparatus (e.g. MeNB in Fig. 4) comprising: at least one  processer configured to cause a master base station to: encode radio-resource control (RRC) signaling to provide information for configuring a User Equipment (UE) with a configuration for a secondary cell group (SCG) for dual connectivity to allow the UE to utilize radio resources of both a master cell group (MCG) associated with the master base station and the SCG, the SCG associated with a secondary base station (e.g. the step RRC connection 
- With respect to claim 2, Deenoo teaches wherein: the first portion of the configuration includes a signaling radio bearer (SRB) between the SgNB and the UE, and the second portion of 
- With respect to claim 3, Deenoo teaches wherein: the first and second portions of the configuration include one or more parameters related to one or more of: a packet data convergence protocol (PDCP) layer and a service data application protocol (SDAP) layer, or the first and second portions of the configuration include one or more parameters related to one or more of: a radio link control (RLC) layer and a medium access control (MAC) layer (see par. 84, 88).  
- With respect to claim 5, Deenoo teaches the processing circuitry further configured to decode, from the SgNB, control signaling that indicates the inactivity of the UE (e.g. step SCeNB DRX indication from SCeNB to MeNB).  
- With respect to claim 6, Deenoo teaches the processing circuitry further configured to: maintain a configuration for the MCG during the partial suspension of the dual connectivity (e.g. the MeNB in Fig. 4 still receiving data from MME/SGW during DRX).  
- With respect to claim 7, Deenoo teaches the processing circuitry further configured to: determine that the UE is to be paged based on reception of a downlink data packet from the SgNB, the data packet to be forwarded to the UE, wherein the downlink data packet is received during the partial suspension of the dual connectivity; and encode, for transmission to the UE, a paging message to page the UE for the downlink data packet (see par. 64, 88, Fig. 8 par. 118, 120 “If a UE is in deep-sleep mode with respect to a small-cell layer, it may monitor the control channels of the macro-cell layer and receive control information required to wake-up the small-cell layer. The control information may be sent in the form of an L1 message, (e.g., by monitoring the PDCCH of the macro-cell), L2 signaling (e.g., by using MAC control element (MAC CE) in macro-cell layer), or radio resource control/non-access stratum (RRC/NAS) signaling (e.g., a paging message). A similar mechanism may be used if a UE that is connected to a small cell layer may go into a deep sleep mode or an ultra-sleep mode on a macro-cell layer. The UE may go to deep-sleep in one layer and monitor control channels in the other dual-connectivity cell layer. The duration of the deep-sleep cycle may be configurable and may depend on the amount of time the UE may stay without losing synchronization in a layer”).  
- With respect to claim 8, Deenoo teaches the processing circuitry further configured to: decode a measurement report received from the UE during a resumption of the dual connectivityPRELIMINARY AMENDMENTPage 5Serial Number:UnknownDkt: (D148766-PCT-US) 4884.935US1, Filing Date: Herewithwherein the measurement report includes a signal quality measurement, at the UE, for cells of the SgNB; determine, based at least partly on the signal quality measurement, whether the dual connectivity is to be resumed with the SgNB (see par. 8 “The WTRU may update the small cell with a mmW beam that the WTRU currently prefers, e.g., the preferred beam may change due to the directional nature of mmW transmissions, WTRU mobility, etc. The WTRU may perform a mmW measurement associated with the small cell (e.g., the WTRU may measure one or more pilot transmission from the small cell, for example, in accordance with a mmW measurement resource provided to the WTRU). For example, the WTRU may detect one or more mmW beam transmissions from the small cell and determine a preferred mmW DL beam, e.g., determine a signal quality, such as CQI, for each of the one or more mmW beam transmissions and determine the preferred mmW downlink (DL) beam. The WTRU may report, based on the measurement, the preferred mmW DL beam to the small cell (e.g., a mmW DL beam with a signal quality that satisfies a threshold, a mmW DL beam that has the best signal quality, etc.). The WTRU may report the preferred mmW DL beam to the small cell after a reporting offset time. The WTRU may monitor the reported preferred DL beam, e.g., monitor one or more mmW resources associated with a current DRX state on the reported preferred DL beam.”).  
- With respect to claim 10, Deenoo teaches  the processing circuitry further configured to: decode a message received from the UE during the partial suspension of the dual connectivity, wherein the message includes information related to connectivity of the UE or location of the UE; and determine, based on the information related to connectivity of the UE or location of the UE, whether the dual connectivity is to be resumed with the SgNB (par. 136 “When in PSEUDO_CONNECTED state on the macro cell, the UE may perform one or more of the following. The UE may monitor a paging channel on the macro layer, for example, to detect incoming calls, system information change, for earthquake and tsunami warning system (ETWS) notification for ETWS capable UEs, commercial mobile alert system (CMAS) notification for CMAS capable UEs. The UE may acquire system information, when the system information changes on the macro cell. The system information updates on the macro cell may be provided to the UE, e.g., via dedicated signaling on the small cell layer. The UE may perform neighboring measurements on the macro cell layer. The UE may perform macro update procedure (e.g., UE triggered, network controlled mobility). The UE may monitor control channels on the small cell layer associated with the shared data channel to determine if data is scheduled for it. The UE may provide channel quality and feedback information about the neighbors in the small cell layer to the macro layer, e.g., via small cell layer. The UE may use cross-layer scheduling request to macro eNB, e.g, via SCeNB on data arrival from higher layers. The UE may receive fast paging message and use modified RACH procedure to trigger transition to RRC CONNECTED mode”).  

- With respect to claim 19, Deenoo teaches wherein the signal quality measurement is one of: a measured radio frequency (RF) signal quality (par. 8, 136), a reference signal received power (RSRP), and a reference signal received quality (RSRQ).  
- With respect to claim 16, Deenoo teaches the operations to further configure the one or more processors to: encode the secondary base station release request message for transmission to the secondary base station on an Xx interface or an Xn interface (e.g. the interface of base stations in Fig. 1A).  
- With respect to claim 4, 31, Deenoo teaches further comprising: determining the inactivity of the UE based on an expiration of an RRC inactivity timer at the master base station (see par. 007, 77).  
- With respect to claim 32, Deenoo teaches further comprising: maintaining a configuration for the MCG during the suspension of the dual connectivity (e.g. the DRX cycle of UE as in Fig. 2).  
- With respect to claim 33, Deenoo teaches further comprising: determining that the UE is to be paged based on reception of a downlink data packet from the secondary base station, the data packet to be forwarded to the UE, wherein the downlink data packet is received during the suspension of the dual connectivity; and encoding, for transmission to the UE, a paging message to page the UE for the downlink data packet (see par. 88, 96, 118).


Allowable Subject Matter
Claims 9, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTo-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172.  The examiner can normally be reached on M-F 8-5 Flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUC H TRAN/Primary Examiner, Art Unit 2471